 


109 HR 3020 RH: United States Parole Commission Extension and Sentencing Commission Authority Act of 2005
U.S. House of Representatives
2005-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 110 
109th CONGRESS 1st Session 
H. R. 3020 
[Report No. 109–176] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Sensenbrenner (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on the Judiciary 
 
 
July 19, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To extend the existence of the Parole Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Parole Commission Extension and Sentencing Commission Authority Act of 2005. 
2.Extension of existence of the Parole CommissionFor purposes of section 235(b) of the Sentencing Reform Act of 1984 (98 Stat. 2032) as such section relates to chapter 311 of title 18, United States Code, and the United States Parole Commission, each reference in such section to eighteen years or eighteen-year period shall be deemed a reference to 21 years or 21-year period, respectively.   
3.Provision of emergency amendment authority for Sentencing Commission In accordance with the procedure set forth in section 21(a) of the Sentencing Act of 1987 (Public Law 100–182), as though the authority under that Act had not expired, the United States Sentencing Commission shall— 
(1)not later than 60 days after the date of the enactment of this Act, amend the Federal sentencing guidelines, commentary, and policy statements to implement section 6703 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458); and 
(2) not later than 180 days after the date of the enactment of this Act, amend the Federal sentencing guidelines, commentary, and policy statements to implement section 3 of the Anabolic Steroid Control Act of 2004 (Public Law 108–358). 
 
 
July 19, 2005 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
